                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF OHIO
                                         WESTERN DIVISION


Daniel Bower,                                       :
                                                    :
                Plaintiff(s),                       :
                                                    :    Case Number: 1:18cv791
        vs.                                         :
                                                    :    Judge Susan J. Dlott
Metroparks of Butler County, et al.,                :
                                                    :
                Defendant(s).                       :

                                                ORDER

        The Court has reviewed the Amended Report and Recommendation of United States Magistrate

Judge Karen L. Litkovitz filed on July 2, 2019 (Doc. 24), to whom this case was referred pursuant to 28

U.S.C. §636(b), and noting that no objections have been filed thereto and that the time for filing such

objections under Fed. R. Civ. P. 72(b) expired July 16, 2019, hereby ADOPTS said Report and

Recommendation.

        Accordingly, the Board’s motion to dismiss for failure to state a claim (Doc. 9) is DENIED.

        Granville’s motion to dismiss (Doc. 10) is DENIED as to plaintiff’s claim under §1983 against

Granville and plaintiff’s claim against Granville in his individual capacity under Ohio Rev. Code

§4112.02.

        Granville’s motion to dismiss (Doc. 10) is GRANTED as to plaintiff’s claims against Granville

under the ADA and the FMLA and plaintiff’s claim against Granville in his official capacity under Ohio

Rev. Code §411.02

        IT IS SO ORDERED.




                                                         ___s/Susan J. Dlott___________
                                                         Judge Susan J. Dlott
                                                         United States District Court
